971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Zonova LILYIA, Appellant,v.UNITED STATES GOVERNMENT.Zonova LILYIA, Appellant,v.UNITED STATES GOVERNMENT.
Nos. 91-5201, 91-5238.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1992.

Before HARRY T. EDWARDS, BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the responses to the court's order to show cause filed in No. 91-5201 on April 23, 1992, the motion for summary affirmance filed in No. 91-5238, and the motions to dismiss filed in No. 91-5238, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that No. 91-5201 be dismissed as duplicative in light of Lilyia's subsequent appeal from the order dismissing her complaint.   See I.A.M. Nat'l Pension Fund Benefit Plan v. Cooper Indus., Inc., 789 F.2d 21, 24 (D.C.Cir.1986).   It is


4
FURTHER ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Because Lilyia's complaint was not sufficient to put the United States on notice of the claims against it,  see Conley v. Gibson, 355 U.S. 41, 47 (1957), the district court properly held that the complaint did not meet the requirements of Rule 8 of the Federal Rules of Civil Procedure.   It is


5
FURTHER ORDERED that the motions to dismiss be dismissed as moot.


6
The Clerk is directed to file copies of this order in both of the above-captioned cases and to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.